NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
EPLUS, INC.,
Plaintiff-Appellee,
V.
LAWSON SOFTWARE, INC.,
Defendant-Appellant.
2011-1396 _
Appea1 from the United States District C0urt for the
EaStern District of Virginia in case n0. 09-CV-O62O,
_ Seni0r Judge R0bert E. Payne.
EPLUS, INC.,
Plain.tiff-Appellant,
V.
LAWSON SOFTWARE, INC.,
Defendan.t-Appellee.
2011-1456

2
Appeal from the United States DiStrict Court for the
Eastern District of Virginia in case no. 09-CV-062O,
Senior Judge Robert E. Payne.
ON MOTION
ORDER
The court construes Lawson Software, fInc.’s letter
dated June 3O, 2011, as a motion to deconsolidate Appeal
Nos. 2011-1396 and 2011-1456, and to deactivate Appeal
No. 2011-1456 ePlus, Inc. opposes the deact-iVation of
Appeal No. 2011-1456 only. The court construes ePlus’s
July 7, 2011 letter as a motion to deactivate Appeal No.
2011-1396 if the court deactivates Appeal No. 2011-1456,
which Lawson opposes. ..
Upon consideration there0f,
IT Is 0RDERED THAT:
(1) LaWson’s motion to deconsolidate Appeal Nos.
2011-1396 and 2011-1456 is granted. The revised sepa-
rate captions are reflected above
(2) LaWSon’s motion to deactivate Appeal No. 2011-
1456 is granted The parties are directed to promptly
notify this court when the post-judgment motions are
decided and the appeal will be reactivated
(3) ePlus’s motion to deactivate Appeal No. 2011-1396
is denied.

3
FoR THE CoURT
311 1 4 2911 151 Jan H0rba1y
Date J an Horbaly
Clerk
cc: Donald R. Dunner, Esq.
S
Scott L. Robertson, Esq. ga c0uR.Rl)!FEFl?PEALS mm
THE‘FEDERAl. ClRCUlT
JUl_ l 4 2Ull
1AN HORBALY
Cl.ERK
tv